DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,116,197. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim an outrigger assembly comprising:  an outrigger tube having a longitudinal axis; a swivel ring disposed on said outrigger tube spaced from said base end vs. a respective swivel ring disposed on said outrigger tube; a swivel ring bearing disposed on said outrigger tube vs. a swivel ring bearing disposed on said outrigger tube intermediate said outrigger tube and said swivel ring.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-308143 to Hori et al. in view of Massimino 2006/0162231 or Dodge 2005/0178042 or Van Scoy 6,408,563.
In regard to claim 1, Hori et al. disclose an outrigger assembly for a fishing vessel, the assembly comprising:  an outrigger tube (1 in Fig. 8) having a longitudinal axis and a base end (handle end of the fishing rod not shown in Fig. 8); a continuous outrigger rigging line (fishing line 5 is continuous in that it is a continuous segment from one end to the opposing end); a swivel ring (annular rotating member 2) disposed on said outrigger tube spaced from said base end (2 is disposed along an intermediate portion of the fishing rod 1), said swivel ring being freely rotatable with respect to said outrigger tube about said longitudinal axis for rotating into a low strain position (see Figs. 2, 4, 5, 10) based upon rocking of the fishing vessel on which the outrigger assembly is mounted, said swivel ring having a line guide (4) for guiding said continuous outrigger rigging line, said continuous outrigger rigging line extending in a direction from said base end to said line guide (line extends from the reel at the handle end toward the tip of the fishing rod), but Hori et al. do not disclose the continuous line extending in a direction from said base end to said line guide AND returning around said line guide in a direction back towards said base end.  Massimino, Dodge and Van Scoy disclose the continuous line (64 is continuous between the reel 65 and hook 67 attached at the free end thereof OR 19 is continuous from the reel 21 to the lure 11 attached at the free end thereof OR 50 is continuous from reel 52 to fishing fly 60) extending in a direction from said base end (65 OR 21 OR 52) to said line guide (66 located between 68 & 62 in Fig. 11 OR upper intermediary line guide 13 in Fig. 1 located between tip end and 10 OR see line guide in Fig. 4) AND returning around said line guide in a direction back towards said base end (see line 64 in Fig. 11 returning from the tip end of rod 60 so that hook 67 may be secured to 66 which is located between 65 & 68, wherein the free end of line 64 is behind/around line guide 66 that is located between 68 & 62 in Fig 11 OR see end of line 19 with 10 attached thereto returning from the tip end to be attached to another lower line guide 13 below the upper line guide 13 that is between 10 & 21 in Fig. 1 OR see end of line with lure 60 having hook secured to line holder 10, wherein end of line has returned from the tip end to a location behind/around the line guide it had previously extended through).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the continuous line of Hori et al. such that the continuous line extending in a direction from said base end to said line guide AND returning around said line guide in a direction back towards said base end in view of Massimino, Dodge or Van Scoy in order to secure the free end of the continuous line having a hook or lure attached thereto to an attaching structure at a location adjacent the reel which is convenient to the user so that the user may easily store the hook or lure when fishing is done but also be able to quickly detach the hook or lure from the attaching structure so that the hook or lure may be quickly placed into use for fishing.
In regard to claim 2, Hori et al. disclose wherein said swivel ring is axially retained on said outrigger tube for limiting a movement of said swivel ring in a direction along said longitudinal axis (via drop-out preventing projections 3a-b).
In regard to claim 3, Hori et al. disclose a swivel ring bearing (mounting member 7 composed of a cylinder) disposed on said outrigger tube, said swivel ring bearing defining an annular channel (defined between 3a-b) for receiving said swivel ring (2 is rotated to the mounting member 7 and is movably attached; see paragraphs 0004 & 0007 of the translation) and axially retaining said swivel ring therein (see Fig. 3).
In regard to claim 7, Hori et al. disclose a further swivel ring (2 associated with 4a-e in Fig. 7 showing multiple rotatable swivel rings 2 associated with each of 4a-e) disposed between said swivel ring (2 associated with one of 4a-e disposed closer to the tip end of the fishing rod which could be for example 4a or 4b since they represent smaller diameter line guides which are typically located near the tip of the fishing rod) and said base end of said outrigger tube (handle end of the fishing rod), said further swivel ring (2 associated with others of 4c-e which could be for example 4c or 4d which have larger diameters than either 4a or 4b which indicates that they are located closer to the handle and reel on the fishing rod) being freely rotatable with respect to said outrigger tube about said longitudinal axis for rotating into a low strain position based upon rocking of the fishing vessel on which the outrigger assembly is mounted, said further swivel ring having a second line guide (4c-e) for guiding the outrigger rigging line in the direction along said longitudinal axis (see para. 0006 of translation which states “More than one rod 1a, to form a stretchable child type fishing rod…The plurality of rod 1a to form a rotatable annular rotating member 2 attached to the distal end of each 1b…”)
 In regard to claim 8, Hori et al. disclose a further swivel ring bearing (mounting member 7 composed of a cylinder), said further swivel ring bearing (2 associated with 4c-e) defining a second annular channel (defined between 3a-b) for receiving said swivel ring (2 is rotated to the mounting member 7 and is movably attached; see paragraphs 0004 & 0007 of the translation) and axially retaining said swivel ring therein (see Fig. 3).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over   as applied to claim 2 above, and further in view of Morishita 4,807,385 or Lin 8,176,674.
In regard to claims 4-5, Hori et al. do not disclose wherein said line guide is a guide roller.  Morishita and Lin disclose a line guide being a guide roller (44, 60 OR 1, 3, 5, 7, 33) which is u-shaped or v-shaped (see Fig. 3 OR see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the line guide of Hori et al. and Sanchez or Toelken such that it is a guide roller which is u-shaped or v-shaped in view of Morishita or Lin in order to provide an alternative means for guiding the fishing line which can smoothly convey the line and handle larger stress forces than a ring type line guide.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over   as applied to claim 3 above, and further in view of FR 2,607,666 to Lavabre.
In regard to claim 6, Hori et al. disclose wherein said swivel ring bearing (7) has an annular shoulder (one of 3a-b in Fig. 1), said annular shoulder (one of 3a-b) and an other annular shoulder (other of 3a-b in Fig. 1) defining sidewalls of said annular channel (channel defined between 3a-b in Fig. 1), but do not disclose wherein said swivel ring has an annular groove receiving a retaining ring therein, said annular shoulder and said retaining ring defining sidewalls of said channel.  Lavabre discloses an outrigger assembly comprising an outrigger tube (1) having a longitudinal axis (see Fig. 1); a swivel ring (8) disposed on said outrigger tube, said swivel ring being rotatable with respect to said outrigger tube about said longitudinal axis (8 can rotate upon 5 since there is no structure upon 2 which will prevent 8 from rotation), said swivel ring having a line guide (12-15) for guiding an outrigger rigging line in a direction along said longitudinal axis; said swivel ring being axially retained on said outrigger tube for limiting a movement of said swivel ring in a direction along said longitudinal axis (via 4, 16); a swivel ring bearing (2) disposed on said outrigger tube, said swivel ring bearing defining an annular channel (between 4 & 6, 16) for receiving said swivel ring and axially retaining said swivel ring therein (8 is retained between 4 & 16; see Fig. 2); said swivel ring bearing (2) having an annular shoulder (4) and an annular groove (6) receiving a retaining ring (16) therein, said annular shoulder and said retaining ring defining sidewalls of said channel (4, 16 are sidewalls between which 8 resides); wherein this configuration of Lavabre allows for the swivel ring (8) and line guide (12-15) to be removed from the outrigger tube for ease in disassembly while reliably mounting the swivel ring and line guide in such a manner that prevents their undesired detachment from the outrigger tube during fishing operations (see last paragraph on page 1 of the Lavabre translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the swivel ring bearing of Hori et al. such that it has an annular groove receiving a retaining ring therein, said annular shoulder and said retaining ring defining sidewalls of said annular channel in view of Lavabre in order to provide means for both facilitating detachment of the swivel ring during disassembly of the outrigger assembly for purposes of repair or replacement of broken components of the swivel ring and providing a solid connection to retain the swivel ring on the swivel ring bearing which prevents its undesired detachment during fishing operations.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-308143 to Hori et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher 3,641,696.
In regard to claim 9, Hori et al. disclose an outrigger assembly for a fishing vessel, the assembly comprising:  an outrigger tube (1 in Fig. 8) having a longitudinal axis and a base end (handle end of the fishing rod not shown in Fig. 8); a continuous outrigger rigging line (fishing line 5 is continuous in that it is a continuous segment from one end to the opposing end); a swivel ring (annular rotating member 2) disposed on said outrigger tube spaced from said base end (2 is disposed along an intermediate portion of the fishing rod 1), said swivel ring being freely rotatable with respect to said outrigger tube about said longitudinal axis for rotating into a low strain position (see Figs. 2, 4, 5, 10) based upon rocking of the fishing vessel on which the outrigger assembly is mounted, said swivel ring having a line guide (4) for guiding said continuous outrigger rigging line, said continuous outrigger rigging line extending in a direction from said base end to said line guide (line extends from the reel at the handle end toward the tip of the fishing rod), but do not disclose said swivel ring having line guides adjacent one another and being delimited from one another for each guiding a respective outrigger rigging line in a direction along said longitudinal axis.  Sanchez, Toelken, and Fleisher disclose an outrigger tube (D OR 42 OR 10) having a longitudinal axis (axis of D OR axis of 42 OR axis of 10); a ring (ring between 7 & 13 in Fig. 2 OR ring between 24’ & 34’ in Fig. 2 OR 13) disposed on said outrigger tube (see Fig. 1 or 2 OR see Fig. 1 or 2 OR see Fig. 1 or 2), said ring being axially retained on said outrigger tube for limiting movement of said swivel ring in a direction along said longitudinal axis (ring is shown in Fig. 2 to be fixed to rod D with securing means such as thread OR ring is shown in Fig. 2 being fixed to rod 42 with securing means such as thread OR 13 fixed by windings 16 in Fig. 2), said ring having line guides (7, 13 OR 24’, 34’ OR 25, 26) adjacent one another and being delimited from one another for each guiding a respective outrigger rigging line (6, 11 OR line from 16, 18 OR 25, 26 capable of guiding separate lines; the device of Fleisher merely has to be capable of performing the function since the plurality of outrigger rigging lines are merely being functionally recited and not being positively recited) in a direction along said longitudinal axis (see Fig. 1 OR 12, 14 in Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the outrigger assembly of Hori et al. such that said swivel ring having line guides adjacent one another and being delimited from one another for each guiding a respective outrigger rigging line in a direction along said longitudinal axis in view of Sanchez or Toelken or Fleisher in order to convert the assembly of Hori et al. into a dual use assembly wherein one line can be used to lower a weight to a desired depth of water and the other line can be used to carry a baited hook that may be releasably secured to the weight so that a caught fish can be fought separately from the heavy weight or in order to convert the assembly of Taniguchi et al. to have plural bait-casting arrangements (12, 14 of Toelken) which allow the user to utilize different baits/lures on a single assembly so that a user does not have to utilize two separate and distinct assemblies for fishing different baits/lures so as to simplify the fishing process or to provide an alternative guiding arrangement by utilizing a plurality of guides for the swivel ring so as to enclose the line and move with the line as it passes therethrough so as to smoothly and reliably guiding the line along the length of the outrigger tube.
In regard to claim 10, Hori et al. disclose wherein said swivel ring is axially retained on said outrigger tube for limiting a movement of said swivel ring in a direction along said longitudinal axis (via drop-out preventing projections 3a-b).











Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA